Judgment, Supreme Court, Bronx County, entered July 9, 1973, unanimously reversed, on. the law, and determination of Conciliation and Appeals Board in all respects confirmed, and.the petition dismissed, without costs and without disbursements. In an article 78 proceeding the issue before the court was whether the action of the respondent directing that a renewal lease entered into between the landlord and tenants be prospective only was arbitrary or capricious. Respondent found that petitioner-landlord did not comply with section 60 of the Rent Stabilization Code in that it did not tender a lease which contained all of the required provisions of the expiring lease and that the tender was not timely. Ample evidence supports that finding. Respon: dent ruled that the conforming lease eventually tendered by petitioner should be for a term commencing when the new lease was to be executed rather thaq when the former lease expired. This ruling conforms with a large number of determinations of respondent in similar situations. Here it is quite clear that the hiatus between leases was largely brought about by petitioner’s desire to circumvent the regulations and evict the tenants. the cannot be found to be ,arbitrary. Concur—Markewich, J. P., Nunez, Murphy, Atener and Capozzoli, JJ.